Citation Nr: 0700419	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-06 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center in
Milwaukee, Wisconsin




THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $2,700.00.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel





INTRODUCTION

The veteran served on active duty from August 1971 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Milwaukee Pension Center in Milwaukee, Wisconsin.  The 
Committee on Waivers and Compromises (Committee) denied 
waiver of recovery of overpayment of pension benefits in the 
calculated amount of $2,700.00.


FINDINGS OF FACT

1.  The veteran's action in failing to timely inform VA of 
income he received in 2000, which created the overpayment in 
question, does not rise to the level of fraud, 
misrepresentation, or bad faith in his dealings with the 
government.

2.  The actions of the veteran solely contributed to the 
creation of the overpayment indebtedness.

3.  The collection of any portion of the debt would not 
deprive the veteran of basic necessities.

4.  Recovery of the debt would not nullify the objective for 
which the benefits were intended, as the benefits were 
intended to provide supplemental income should a veteran's 
income fall below a set level, and the veteran's income was 
in excess of that level.

5.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

6.  The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.


CONCLUSION OF LAW

The criteria for a waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $2,700.00 are 
not met.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v.  Principi, 18 Vet. 
App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
However, the Court has held that the notice and duty-to-
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 
16 Vet. App. 132 (2002).

In this case, the veteran and his attorney have been afforded 
opportunities to present information and/or evidence in 
support of the claim, have been furnished the reasons and 
bases for the denial of his claim, and have been afforded 
opportunities to respond.  The Board finds that these actions 
satisfy any duties owed the veteran.  Hence, the claim is 
ready to be considered on the merits.

B.	Merits Analysis

The veteran was awarded pension benefits back in 1986, which 
was based upon evidence showing that the veteran was 
permanently and totally disabled due to a psychiatric 
disorder, diagnosed as schizophrenia.  The veteran was 
advised that his pension rate depended on total income, and 
that he must notify VA immediately if income is received from 
any source other than those already listed.  He was also 
informed that any failure to promptly tell VA about income 
changes could create an overpayment which would have to be 
repaid.  

In 1995, an overpayment of $1,109.00 was created when VA 
discovered the veteran had received wages from a company for 
whom he worked during the calendar year of 1993, which had 
not been previously reported by the veteran.  In 1996, his 
overpayment was increased to a total of $7,285.00, when it 
was discovered that he had worked during 1995 for another 
company.  The veteran did not contest the amount of the 
overpayment.  As of 1997, $100.00 was being taken out of his 
monthly pension check to repay the debt.  

In 2003, VA discovered that the veteran had received income 
in the amount of $2,700 in the year 2000 that he had not 
reported.  When informed of this, the veteran asked VA to 
forgive him for failing to report a one-time lottery winning.  
He stated he did not know he needed to report this and asked 
for a waiver, asserting that he was experiencing many 
financial hardships and would not be able to pay rent and 
other bills should VA seek payment of the debt.  

VA asked the veteran to submit a VA Form 20-5655, Financial 
Status Report.  Initially, the veteran did not submit the 
report, but subsequently submitted a completed report in 
February 2005.  There, he showed he received $746.00 in 
monthly income, less $100.00 that VA was deducting for 
repayment of his prior overpayment.  His average monthly 
expenses were as follows:



        Rent or mortgage payment		$168.00
        Food					$  80.00
        Utilities and heat			$ 167.00
        Phone					$  80.00
        Cable					$  80.00
        Insurance				$  50.00
        Lawyer				$200.00

While the veteran indicated that the total monthly expenses 
were $746.00, based on the sum of the above numbers, his 
total monthly expenses are $825.00.  The veteran reported no 
assets and stated that he was "bankrupt" and had been 
discharged from bankruptcy in January 2005.  

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, the provisions of 38 C.F.R. § 1.965(b) (2006) 
precludes waiver upon a finding of (1) fraud or 
misrepresentation of a material fact or (2) bad faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. § 
1.962(b) (2006).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. § 
1.965(a) (2006).  In applying the "equity and good 
conscience" standard to a case, the factors to be considered 
by the adjudicator are: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.965(a) (2006).

In this case, the Committee found the veteran to be free from 
fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of any intent to deceive or to 
seek unfair advantage by the veteran in the creation of the 
indebtedness, the Board concurs with the Committee and finds 
that a waiver is not legally precluded on this basis.  

Thus, the question remaining for Board consideration is 
whether recovery of the indebtedness at issue would be 
against the principles of equity and good conscience.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In evaluating 
whether consideration of the equity and good conscience 
standard necessitates a favorable waiver decision, the Board 
must consider all of the specifically enumerated elements 
applicable to a particular case.  See Ridings, 6 Vet. App. at 
546.

The Board finds that the veteran is solely at fault in the 
creation of this debt.  He failed to inform VA promptly of 
his correct income for the time period in question.  
Therefore, the veteran's actions are the sole factor in the 
creation of this debt, and VA bears no fault.  The veteran 
has argued that he did not know he had to report the income 
he received from the lottery.  However, he had had a prior 
overpayment for failing to report income he had received from 
two, different employers in 1993 and 1995, and thus he was 
well aware that he must report any income he receives from 
sources other than VA.  Therefore, the Board finds the 
veteran's argument that he did not know he needed to report 
this income to be of limited probative value.

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran and determined that collection of this debt would not 
deprive the veteran of basic necessities.  First and most 
importantly, the veteran indicated in the Financial Status 
Report that he could pay $100 on a monthly basis toward his 
debt, which is the same amount of money VA seeks to deduct 
from his pension benefits.  Second, one of the monthly 
expenses the veteran listed was "cable," which the Board 
does not find is a basic necessity.  The fact that the 
veteran has agreed to have $100 taken out of his pension on a 
monthly basis compels the conclusion that collection of the 
indebtedness at issue would not deprive the veteran of life's 
basic necessities.  

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended, as pension 
benefits are intended to provide supplemental income should a 
veteran's income fall below a set level, and the veteran's 
income was in excess of the set level for that year.  The 
Board finds that failure to make restitution to the 
government would result in an unfair gain to the debtor of 
$2,700.00.

The evidence does not show that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  The Board has balanced these 
factors, and has specifically considered the veteran's fault 
in the creation of the overpayment in that he did not 
promptly report his correct income and expenses, and the 
veteran's financial situation, in finding that recovery would 
not be contrary to equity and good conscience.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the pension 
indebtedness in the amount of $2,700.00.  The end result is 
not unduly favorable or adverse to either the Government or 
the veteran, and the evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  See 
38 U.S.C.A. § 5107 (West 2002).




ORDER

A waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $2,700.00 is denied.



_______________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


